Citation Nr: 0701280	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and materialevidence has been presented to reopen 
a claim for service  connection for status postoperative 
residuals, fracture of the right femur with internal rod 
fixation, partial arthrofibrosis of the right knee and 
chondromalacia of the right patella, and, if so, entitlement 
to service connection for the right knee disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from August 26, 1974 to 
September 20, 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In May 2005, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 

The issue of service connection for status postoperative 
residuals, fracture of the right femur with internal rod 
fixation, partial arthrofibrosis of the right knee and 
chondromalacia of the right patella is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 1998 decision, the Board declined to reopen 
the veteran's claim for service connection for a right leg 
disability, including status postoperative residuals, 
fracture of the right femur with internal rod fixation, 
partial arthrofibrosis of the right knee and chondromalacia 
of the right patella because there was no evidence that the 
preexisting right knee condition was aggravated by service.  

2.  Evidence received subsequent to the March 1998 Board 
decision raises a reasonable possibility of substantiating 
the claim for service connection for status postoperative 
residuals, fracture of the right femur with internal rod 
fixation, partial arthrofibrosis of the right knee and 
chondromalacia of the right patella.




CONCLUSIONS OF LAW

1.  The March 1998 Board decision denying service connection 
for status postoperative residuals, fracture of the right 
femur with internal rod fixation, partial arthrofibrosis of 
the right knee and chondromalacia of the right patella is 
final.  38 U.S.C.A. § 7104(b) (West 2002).  

2.  Evidence received since the March 1998 Board decision is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Given the 
favorable outcome as noted below, no conceivable prejudice to 
the veteran could result from this decision and remand.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

In the present claim, the veteran seeks service connection 
for status postoperative residuals, fracture of the right 
femur with internal rod fixation, partial arthrofibrosis of 
the right knee and chondromalacia of the right patella.  

In a March 1998 decision, the Board denied the veteran's 
request to reopen a claim for service connection for a right 
leg disability that included the right knee condition.  
Essentially, the Board stated that the evidence did not show 
that the right knee condition, which preexisted service, was 
aggravated by active duty.  That decision is final based on 
the evidence of record at that time.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1105.  The Board also notes that service 
connection was denied for the same condition in February 1980 
and June 1994 rating decisions.  

The veteran applied in January 2003 for service connection 
for status postoperative residuals, fracture of the right 
femur with internal rod fixation, partial arthrofibrosis of 
the right knee and chondromalacia of the right patella.
 
When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  Effective from August 29, 2001, the 
regulations defining "new and material evidence" were 
revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in January 2003, the Board applied the 
revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence considered at the time of the March 1998 Board 
decision included service medical records showing right leg 
and knee pain, a September 1974 Medical Board finding 
concluding that the claimed right knee disability existed 
prior to service and was not aggravated by service and that 
he was not physically qualified for enlistment, and a notice 
of discharge due to status postoperative fracture, right 
femur, with internal rod fixation, late effect, and partial 
arthrofibrosis of the right knee, as secondary to the first 
diagnosis.  Kaiser Hospital treatment records from 1989 to 
1993 showing no specific right knee complaints.  
Additionally, the veteran testified at the RO prior to the 
March 1998 Board decision. 

Evidence received since the March 1998 Board decision 
includes copies of the Medical Board Finding and service 
medical records, a January 2002 Social Security examination 
stating that the veteran had a status post fracture of the 
right femur with open reduction and internal fixation and 
traumatic arthritis of the right knee, a January 2002 letter 
from the Social Security Administration showing that the 
veteran did not qualify for disability benefits, letters from 
the veteran stating that the edema and effusion noted in his 
lower right extremity were not the normal progression of his 
right leg condition, VA treatment records from 1996 to 2003 
showing complaints of chronic right knee pains and a May 2005 
letter from the veteran's sister stating that the veteran 
only limped after returning home from the Navy.  

Additionally, the veteran submitted a February 2005 letter 
from Dr. S. stating that the veteran was injured in a 
significant motor vehicle accident in 1966 and had undergone 
extensive reconstructive efforts including pins and rods for 
his right femur.  The physician noted that the veteran tried 
to complete basic training in 1974.  The physician stated 
that it would appear that three weeks of basic training would 
certainly aggravate this pre-existing right lower extremity 
injury including his knee joint.  Likewise, the physician 
opined that the industrial prolonged walking activities the 
veteran engaged in as a security agent had aggravated his 
knee as well.  The physician reported that his opinions were 
based upon a reasonable degree of medical probability. 

Additionally, at a May 2005 hearing the veteran testified 
that he had an accident with his right leg before service, 
then he went into basic training.  In service, he stated that 
he fell down and experienced a sharp pain in his right knee; 
he reported being in a lot of pain and going to a naval 
hospital.  He testified that he was treated after service for 
his leg condition.  According to the veteran, after service 
he experienced a stiff right knee with swelling; he believed 
his condition worsened due to service. 

In the present claim, service medical records and the Medical 
Board finding are not new, as they were previously of record.  
The letters from Dr. S. and the veteran's sister, VA 
treatment records, and the veteran's testimony at the May 
2005 hearing are new, as they were not previously submitted.  
The Board finds that these items are new and material, as 
they raise a reasonable possibility of substantiating the 
veteran's claim of service connection for status 
postoperative residuals, fracture of the right femur with 
internal rod fixation, partial arthrofibrosis of the right 
knee and chondromalacia of the right patella is final.  In 
particular, the February 2005 letter submitted by Dr. S. 
relates to an unestablished fact required to substantiate the 
claim for service connection - namely, that the veteran's 
preexisting right knee condition was aggravated by active 
duty.  Dr. S. specifically stated that three weeks of basic 
training would certainly aggravate the pre-existing right 
lower extremity injury.  Thus, the Board finds that this 
evidence raises a reasonable possibility of substantiating 
the claim.  As such, this new evidence is not cumulative of 
the evidence submitted prior to the March 1998 Board decision 
and the claim is reopened.


ORDER

New and material evidence has been presented and the claim of 
service connection for status postoperative residuals, 
fracture of the right femur with internal rod fixation, 
partial arthrofibrosis of the right knee and chondromalacia 
of the right patella is reopened.  To this extent only, the 
appeal is granted.


REMAND

Although the claim of service connection is reopened, the 
Board determines that further evidentiary development is 
required before considering the merits of the claim.  Under 
the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination is necessary as the evidence of record does not 
contain sufficient medical evidence to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should notify the veteran of 
the ratings for the claimed disabilities 
and the effective date provisions for a 
claim of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2. After the completion of #1, the RO/AMC 
should schedule the veteran for a VA 
examination.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
examination.   If answering any question or 
making any determination would require the 
examiner to resort to speculation, the 
examiner should so state.  The examiner is 
asked to express an opinion to the 
following questions, as appropriate: 

(a) Is it likely, at least as likely 
as not (a 50 percent or higher 
probability), or unlikely that the 
preexisting right knee condition 
increased in severity during 
service? If the disorder increased 
in severity, was this increase due 
to the natural progression of the 
condition?

3. After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. 
§ 3.655.  He should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


